Case 7:19-mj-00916 Document 1 Filed on 04/24/19 in TXSD Page l of 2

AO 91 (Rev. 08/09) Criminal Complaint

 

UNITED' STATES DISTRICT COURT

, for the
Southern District of Texas

 

United States of America )
Jesus Amado YS`ARC|A' ) , _,
YoB: 1976 citizenship: usc § C?Se N°' 1‘- \0‘ MD 00\ \@
)
)
Defendant(s)
CRIMINAL COlVIPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of April 23, 2019 " 7 f ' in the county of Starr» in the
Southern District of _Texas - , the defendant(s) violated: '
Code Section Offense Descrz`ption
18 U.S.C. §'2252A(a)(2)(A) y ' by knowingly receiving any child pornography using any means or facility of

interstate or foreign commerce or that has been mailed, or has been shipped or
transported in or affecting interstate or foreign commerce by any means,
including by computer

This criminal complaint is based on these facts:

SEE AT'l'ACH|VlENT "A"

v/ Continued on the attached sheet.

Ap¢w»uk wise LA\»¢A emm-

.1`,5/,/

  

 

Com;l:'linant ’s signature

Alberto Rosa , HS| Specia| Aqent

Printed name and title

Sworn to before me and signed in my presence.

 

 

Date: llle l|j =- £1/.?¢~. é‘_

l y V Judge’ s signature

City and states M`cA||en, Texas ' _ U. S. i\/|agistrate Judge Juan F. Alanis

Printed name and title

 

Case 7:19-mj-00916 Document 1 Filed on 04/24/19 in TXSD Page 2 of 2

Attachment “A”

On January 14, 2019, Home|and Security investigations (HSl) Special
Agents, began an online investigation to identify persons using peer-to-
peer software on the lnternet to traffic child pornography. Agents identified
a device at lnternet Protocol (lP) address 173. 173. 185. 56 utilizing the
BitTorrent P2P Network offering to participate in the distribution of videos
with titles that were indicative of child pornography.

HS| Special Agents were able to down|oad video files believed to be child
pornography being shared~from a device at |P address 173.1'73.185.56. '
HS| Special Agents reviewed the files and found that at least five video files
~ obtained from lP address 173.'|73.185.56 did meet the federal definition of
child pornography.

HS| Special Agents submitted a summons to Charter Communications for
subscriber information associated to _lP address 173.173.185.56. Charter
Communications returned the summons with the following information: lP
address 173.173.185.56 was registered to Jesus GARC|A at location 86
Rosas Loop, Roma, Texas 78584 (TARGET RESIDENCE). '

On April 23, 2019, HS| Special Agents executed a federal search warrant
on the TARGET RES|DENCE. The search warrant execution resulted in
the seizure of various media storage devices HSl Special Agents found a
cellphone which contained at least seven (7) images that meet the federal
definition of child pornography.

HSl Special Agents encountered GARC|A at the TARGET RESlDENCE
and was subsequently interviewed HSl Special Agents read GARC|A his
l\/liranda warnings, which GARC|A waived in writing and elected to speak to
the agents. GARC|A stated that he had utilized his cell phone to down|oad
and receive child pornography via the lnternet using peer to_ peer software
on several occasions, spanning approximately six (6) months. GARC|A
stated that he had viewed some of the downloaded child pornography `
because he was “curious.” GARC|A stated he was aware that it was illegal
to download, receive and possess child pornography.

